Exhibit 10.7
Verge Media Companies, Inc.
15303 Ventura Boulevard, Suite 1500
Sherman Oaks, CA 91403
October 21, 2011
Westwood One, Inc.
1166 Avenue of the Americas, 10th Floor
New York, NY 10036
Attention: Chief Executive Officer
RE: Merger Agreement
Reference is hereby made to that certain Merger Agreement, dated as of July 30,
2011 (as modified by that certain letter agreement dated August 13, 2011 among
the parties thereto, the "Merger Agreement”), by and among Westwood One, Inc.
(“Parent”), Radio Network Holdings, LLC (“Merger Sub”), and Verge Media
Companies, Inc. (the “Company”). Capitalized terms used but not defined herein
shall have the respective meanings given to such terms in the Merger Agreement.
In connection with the consummation of the transactions contemplated by the
Merger Agreement, each of Parent, Merger Sub and the Company agrees as follows:

1.  
Each of the parties hereto acknowledges and agrees that, pursuant to Section 7.2
of the Merger Agreement, when the Merger is consummated, the Surviving Entity is
to reimburse Parent and the Company for all reasonable documented out-of-pocket
fees and expenses incurred by Parent or the Company, and that, prior to the date
hereof, Parent has paid an aggregate of $1,563,855.09 in such fees and expenses
and the Company has paid an aggregate of $536,985.00 of such fees and expenses,
in each case as set forth on Schedule A attached hereto (collectively, the
“Prepaid Expenses”). Each of the parties hereto agrees that, in lieu of having
the Surviving Entity reimburse Parent and the Company for their respective
portions of the Prepaid Expenses (which each of the parties hereto waives any
right to by execution of this letter agreement), such Prepaid Expenses shall
instead be included in such parties’ calculation of Net Indebtedness for all
purposes under the Merger Agreement, and the definition of Net Indebtedness be
deemed to be defined as follows:

“‘Net Indebtedness’ means, with respect to any Person(s), all Indebtedness of
such Person(s), minus (i) the amount by which such Person(s)’ cash and Cash
Equivalents (determined in each case in accordance with GAAP) exceeds
$3,000,000, plus (ii) the amount by which such Person(s)’ cash and Cash
Equivalents (determined in each case in accordance with GAAP) is less than
$3,000,000, minus (iii) such Person(s)’ Prepaid Expenses (as defined in that
certain letter agreement, dated October 21, 2011, among the parties hereto).
Notwithstanding the foregoing or anything else contained herein, the items
identified as of the date hereof on Section A to the Company Disclosure Letter
shall be excluded from the calculation of Net Indebtedness of the Company and
its Retained Subsidiaries and the items identified as of the date hereof on
Section A to the Parent Disclosure Letter shall be excluded from the calculation
of Net Indebtedness of Parent and its Retained Subsidiaries.”

 

 



--------------------------------------------------------------------------------



 



2.  
Each of the parties hereto acknowledges and agrees that, for all purposes under
the Merger Agreement, the definition of Indebtedness be deemed to defined as
follows:

“‘Indebtedness’ means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures or notes (other than
any surety bonds or similar instruments issued in the ordinary course of
business); (iii) all obligations in respect of letters of credit, to the extent
drawn, and bankers’ acceptances issued for the account of such Person; (iv)
obligations for the deferred purchase price of property or services with respect
to which such Person is liable, contingently or otherwise (other than trade
payables and other current liabilities incurred in the ordinary course of
business which are not more than six (6) months past due), which, for the
avoidance of doubt, shall include, in the case of Parent, an amount equal to
$2,045,319.30 in respect of the undisputed portion of amounts owed under the
Stock Purchase Agreement, dated as of April 29, 2011, by and between Parent and
Clear Channel Acquisition LLC (the “CCU Stock Purchase Agreement”) (with all
other amounts owed under the CCU Stock Purchase Agreement being excluded);
(v) any indebtedness guaranteed in any manner by such Person (including
guaranties in the form of an agreement to repurchase or reimburse);
(vi) obligations of such Person under or pursuant to any capital leases; and
(vii) any accrued and unpaid interest related to any of the foregoing and
prepayment premiums or penalties related to any of the foregoing that are due or
become due as a result of the consummation of the Merger or the prepayment of
such Indebtedness pursuant to Section 2.9; provided that in no event shall
Indebtedness of any party include Indebtedness of such party owing to any of its
Retained Subsidiaries or Indebtedness of any of its Retained Subsidiaries owing
to it or any of its other Retained Subsidiaries. For the avoidance of doubt, any
reference herein to Indebtedness of any party shall not include any Indebtedness
of its Excluded Entities.”
Other than as expressly modified herein, the Merger Agreement shall remain in
full force and effect. This letter agreement shall be binding upon the parties
hereto and their respective successors and assigns. This letter agreement may
not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each of the parties hereto. This letter
agreement shall be governed by, and construed in accordance with, the laws of
the state of Delaware. This letter agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this letter agreement by facsimile transmission or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this letter agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



            Very truly yours,

VERGE MEDIA COMPANIES, INC.
      By:   /s/ Neal Schore         Name:   Neal Schore        Title:  
President and Chief Executive Officer     

Acknowledged and agreed:

              WESTWOOD ONE, INC.    
 
            By:   /s/ David Hillman              
 
  Name:   David Hillman    
 
  Title:   GC and CAO    
 
            RADIO NETWORK HOLDINGS, LLC    
 
            By: Westwood One, Inc.     Its: Sole Member    
 
            By:   /s/ David Hillman              
 
  Name:   David Hillman    
 
  Title:   GC and CAO    

[Signature Page to Letter Agreement]

 

 